DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, Figures 13-17, claims 1-16, in the reply filed April 5, 2022 is acknowledged.

Information Disclosure Statement
The information referred to in the IDS filed March 15, 2022 has been considered.

The information referred to in the IDS filed October 1, 2020 has been considered with the exception of Non-Patent Literature Document Citation No. 1.

The information disclosure statement filed October 1, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Note Non-Patent Literature Document Citation No. 1.  

The information disclosure statement filed on October 1, 2020 does not fully comply with the requirements of 37 CFR 1.98(b) because:  Note as discussed above.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Drawings
The drawings filed July 24, 2020 are approved.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Note “perimeter rim for receiving” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, 13, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “between and extended child-carrying position” in line 5.  This recitation is grammatically vague.
Claim 5 recites the limitation "the top rim" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first perimeter alcove" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second perimeter alcove" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 7 are indefinite as each depends from an indefinite claim.  
Claim 10 recites the limitation "the first pivot hub" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “side wall of the of the second rail” in line 6.  This recitation is grammatically vague.
Claim 14 is indefinite as it depends from an indefinite claim.
Claim 16 recites the limitation “to allow a bottom surface of carry handle” in line 3.  It is unclear if “a carry handle” is intended to be the same structure as the previously set forth “carry handle”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonas (5806924).
Note an infant carrier comprising: a carrier shell (12) formed to include an interior region sized to support an infant and a top rim arranged to surround the interior region and a carry handle (30) mounted on the carrier shell for pivotable movement about a handle-pivot axis between an extended child-carrying position (Figure 1) and a retracted handle-storage position (Figure 2), wherein the carrier shell includes alcove means (U-shaped groove 41 from end to end) formed in the perimeter rim for receiving opposite handle ends of the carry handle so that the handle ends are flush with or inset in the perimeter rim and do not protrude laterally outwardly away from the perimeter rim.
Regarding claim 2, note a first of the handle ends of the carry handle lies with a companion first perimeter alcove (one end of the alcove means adjacent 66, 68) included in the alcove means when the carry handle is pivoted to assume the extended child-carrying position without protruding in a first direction beyond a portion of the perimeter rim of the carrier shell that is adjacent to the first perimeter alcove.
Regarding claim 3, note a second of the handle ends of the carry handle lies within a companion second perimeter alcove (opposite end of the alcove means adjacent opposite 66, 68) included in the alcove means when the carry handle is pivoted to assume the extended child-carrying position without protruding in an opposite second direction along the handle-pivot axis beyond a portion of the perimeter rim of the carrier shell that is adjacent to the second alcove.
Regarding claim 4, note the first of the handle ends (one end) lies within the companion first perimeter alcove and the second of the handle ends (opposite end) lies within the companion second perimeter alcove when the carry handle is pivoted to assume the retracted handle-storage position.  See Figure 2.
Regarding claim 5, note the carrier shell further includes a basin (interior of 12), the top rim (top side and edge) is arranged to extend along an upper perimeter of the basin and cooperate with the basin to form the interior region of the carrier shell, and the top rim includes an outwardly facing first exterior side wall that is located on a first side of the basin and is conceived of as generally straight and is formed to include an indentation (note as shown at the leader line from 41 in Figure 3) to provide the first perimeter alcove.
Regarding claim 6, note the top rim of the carrier shell also includes an outwardly facing second exterior side wall located on an opposite second side of the basin and is conceived of as generally straight and is formed to include an indentation (opposite side leader line from 41 in Figure 3) to provide the second perimeter alcove.
Regarding claim 7, note the first of the handle ends is a first pivot hub (66, 68) that is mounted on a first side of the carrier shell in the first perimeter alcove for pivotable rotation about the handle-pivot axis, the second of the handle ends is a second pivot hub that is mounted on an opposite second side of the carrier shell in the second perimeter alcove for pivotable rotation about the handle-pivot axis, and wherein the carry handle further includes a U-shaped bail (see Figure 1) coupled to each of the first and second pivot hubs to rotate therewith about the handle-pivot axis to cause each of the first or second pivot hubs to remain in its companion perimeter alcove when the carry handle occupies the extended child-carrying position without projecting laterally outwardly the companion outwardly facing first or second exterior side wall.

Claims 8-14, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonas (5806924).
Note a carrier shell (12) including a basin and an endless rim (surrounding the child receiving opening) coupled to an upper edge of the basin to form an infant-receiving space and a carry handle (30) mounted on the carrier shell for pivotable movement between an upwardly extended child-carrying position (Figure 1) and a rearwardwardly retracted handle-storage position (Figure 2), wherein the endless rim is formed to include a first exterior side wall (note adjacent to the opening) facing outwardly away from the infant-receiving space and a recessed first handle-receiver channel (41 on one side, including the end adjacent to 66, 68) interrupting the first exterior side wall (see Figures 1-3) to provide first alcove means for receiving all of a first pivot hub (one end of 30) included in a first end of the carry handle when the carry handle is pivoted to assume the upwardly extended child-carrying position.
Regarding claim 9, note the first handle-receiver channel is formed to lie in a region located between the infant-receiving space and the first exterior side wall.  See Figure 1.
Regarding claim 10, note the first pivot hub is arranged to extend into the first recessed handle-receiver channel formed in a first side rail (groove portion of 41 on one side adjacent to 66, 68) included in the endless rim of the carrier shell so as not to protrude outwardly in a first direction along the handle-pivot axis beyond the first exterior side wall of the first side rail.
Regarding claim 11, note the first pivot hub is arranged to extend into the first recessed handle-receiver channel formed in a first side rail (groove portion of 41 on one side adjacent to 66, 68) included in the endless rim of the carrier shell so as not to protrude outwardly in a first direction along the handle-pivot axis beyond the first exterior side wall of the first side rail.
Regarding claim 12, note an outwardly facing exterior hub wall of the first pivot hub faces way from the infant-receiving space and is flush with or inset from the exterior first side wall of a portion of the first side rail of the endless rim that is adjacent to the first pivot hub.  Note the outer wall of one end of handle 30.
Regarding claim 13, note a second pivot hub included in an opposite second end of the carry handle is arranged to extend into a second recessed handle-receiver channel formed in a second side rail included in the endless rim of the carrier shell to provide means for receiving all of the second pivot hub when the carry handle is pivoted to assume the upwardly extended child-carrying position so as not to protrude outwardly in an opposite second direction beyond the second exterior side wall of the second side rail.  See Figure 1.
Regarding claim 14, note an outwardly facing exterior hub wall of the second pivot hub faces away from the infant-receiving space and is flush with or inset from the exterior second side wall of a portion of the second side rail of the endless rim that is adjacent to the second pivot hub.  Note the outer wall of the opposite end of handle 30.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A child seat having a carry handle is shown by each of EP1591306A2, Sedlack (6913313), Abro (20200307423), Goor et al (6386632), and Juchniewicz et al (20160031343).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/June 2, 2022                                             Primary Examiner, Art Unit 3636